DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 6-9, 12 and 14-15 are all the claims currently pending in this application.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Enzinger et al. (US 2011/0281096, “Enzinger”) in view of Ambroise et al. (US 2012/0141744; “Ambroise”) and Rasmussen (US 5,205,650). 
Regarding claims 1, 6-9 and 14, Enzinger teaches a multilayer plastic film (para [0020], [0023]-[0032], an exemplary film of Enzinger may be of A/B/C/D/C/B/E film structure) comprising: 
- an outer layer of the multilayer plastic film (layer A, para [0024, para [0053]-[0055], that is polyolefin homopolymer or copolymer, including ethylene alpha olefin copolymer, or copolymer of ethylene and polypropylene units), 
- an inner layer of the multilayer plastic film (layer E, para [0024] para [0053]-[0055], that is polyolefin homopolymer or copolymer, including ethylene alpha olefin copolymer, or copolymer of ethylene and polypropylene units), and 
- a layer (oxygen barrier layer D) comprising an oxygen barrier material which is configured between said outer layer and said inner layer (para [0024], layer D is between layer A and Layer E, meeting the claimed limitations), and wherein said oxygen barrier material is ethylene vinyl alcohol (EVOH) which contains 24 to 50% ethylene per mol (para [0025], [0033], Enzinger teaches suitable materials for the oxygen barrier layer D include ethylene vinyl alcohol having an ethylene content below 40% mol, which range overlaps with the instantly claimed range of 24 to 50% ethylene per mol).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05; and 
- an intermediate layer (the layer B of Enzinger) which is configured between the oxygen barrier layer and the outer layer or the inner layer (para [0020], [0023]-[0032], an exemplary film of Enzinger may be of A/B/C/D/C/B/E film structure). Enzinger teaches that its intermediate layer/the layer B comprises suitable materials including ethylene-propylene copolymer (see para [0047]), meeting the claimed limitations, i.e., being ethylene alpha olefin copolymers.
Enzinger teaches that the outer and inner cover layer of its multilayer plastic film is of suitable polyolefin homopolymer or copolymer including polypropylenes, and ethylene alpha olefin copolymer, and copolymer of ethylene and polypropylene units (para [0020], [0023]-[0032], layer A, see para [0053]-[0055]), which are the same polyolefin homopolymer or copolymer as that of the instant application (see instant claims 6-7). 
Enzinger does not specifically teach using a blend of a polyolefin homopolymer or copolymer and a polyether copolymer in at least one of the outer layer and the inner layer of the multilayer film.  
In the same field of multilayer packaging material, Ambroise teaches a multilayer plastic film including an outer skin layer, inner skin layer and a core layer (para [0024]). Ambroise teaches the inclusion of an outer layer made of a blend of a polyolefin homopolymer or copolymer and a polyether copolymer provides its film with improved antistatic properties (para [0019], [0039]-[0040], [0125]-[0127], [0053], Ambroise teaches a blend that is of polyether-polyolefin block copolymer and propylene-based polymer, meeting the claimed limitations, also see instant claims 6-9). 
It would have been obvious to one of ordinary skill in the art to modify multilayer plastic film of Enzinger in view the teachings of Ambroise to include an outer layer of a blend of polyether-polyolefin block copolymer and propylene-based polymer as taught by Ambroise, to provide a multilayer plastic film with improved antistatic properties as taught by Ambroise (para [0019], [0039]-[0040], [0125]-[0127], [0053] of Ambroise), which would have predictably arrived at a satisfactory film.  
The modified Enzinger as discussed above does not specifically teach a gusseted film formed in a gusseted tube. Rasmussen teaches a tubular bag and teaches method of making a gusseted tubular film/bag from a plastic film (col. 24, lines 18-55, col. 26, lines 19-44). 
It would have been obvious to one of ordinary skill in the art to modify Enzinger in view the teachings of Rasmussen, to make a gusseted tubular film from the multilayer plastic film of Enzinger depending on the intended applications of the film, which would have predictably arrived at a satisfactory film that is the same as instantly claimed, i.e., in claims 1 and 14. 
Claim 1 contains process limitations that the gusseted multilayer plastic film having gussets “formed in-line via a blown film tower” and “formed in a gusseted tube configuration when blown from a hot blown film line”. It is the examiner' s position that the recited process does not result in a patentably distinctive structural difference in the resultant gusseted multilayer plastic film. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113.  
Regarding claims 2-3, Enzinger teaches the thickness of its multilayer plastic film is about 4 to 100 microns (para [0059]), which range overlaps with the instantly claimed range of 50 to 200 microns of claim 2, and which range also overlaps with the instantly claimed range of 60 to 130 microns of claim 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Regarding claim 12, Ambroise teaches in its multilayer plastic film, polyether copolymers are contained in at least one of the outer layer or the inner layer (para [0020]-[0021], [0075]-[0076]), and that the amount of polyether copolymers is about 0.01 to 50 wt% (para [0076]), which amount overlaps with the instantly claimed range of 5-25 wt %. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Claim(s) 1-3, 6-7, 9, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Enzinger et al. (US 2011/0281096, “Enzinger”) in view of JP2003334909 to Katsushi and Rasmussen (US 5,205,650). 
Regarding claims 1, 6-7, 9 and 14-15, Enzinger teaches a multilayer plastic film (para [0020], [0023]-[0032], an exemplary film of Enzinger may be of A/B/C/D/C/B/E film structure) comprising: 
- an outer layer of the multilayer plastic film (layer A, para [0024, para [0053]-[0055], that is polyolefin homopolymer or copolymer, including ethylene alpha olefin copolymer, or copolymer of ethylene and polypropylene units), 
- an inner layer of the multilayer plastic film (layer E, para [0024] para [0053]-[0055], that is polyolefin homopolymer or copolymer, including ethylene alpha olefin copolymer, or copolymer of ethylene and polypropylene units), and 
- a layer (oxygen barrier layer D) comprising an oxygen barrier material which is configured between said outer layer and said inner layer (para [0024], layer D is between layer A and Layer E, meeting the claimed limitations), and wherein said oxygen barrier material is ethylene vinyl alcohol (EVOH) which contains 24 to 50% ethylene per mol (para [0025], [0033], Enzinger teaches suitable materials for the oxygen barrier layer D include ethylene vinyl alcohol having an ethylene content below 40% mol, which range overlaps with the instantly claimed range of 24 to 50% ethylene per mol).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05; and 
- an intermediate layer (the layer B of Enzinger) which is configured between the oxygen barrier layer and the outer layer or the inner layer (para [0020], [0023]-[0032], an exemplary film of Enzinger may be of A/B/C/D/C/B/E film structure). Enzinger teaches that its intermediate layer/the layer B comprises suitable materials including ethylene-propylene copolymer (see para [0047]), meeting the claimed limitations, i.e., being ethylene alpha olefin copolymers.
Enzinger teaches that the outer and inner cover layer of its multilayer plastic film is of suitable polyolefin homopolymer or copolymer including polypropylenes, and ethylene alpha olefin copolymer, and copolymer of ethylene and polypropylene units (para [0020], [0023]-[0032], layer A, see para [0053]-[0055]), which are the same polyolefin homopolymer or copolymer as that of the instant application (see instant claims 6-7). 
Enzinger does not specifically teach using a blend of a polyolefin homopolymer or copolymer and a polyether copolymer in at least one of the outer layer and the inner layer of the multilayer film.  
Katsushi teaches a polyolefin-based multilayer film that is excellent in film forming properties, antistatic properties, heat sealing properties, and is suitable to be used in a wide variety fields such as food (para [0001]-[0002] [0008]). Katsushi teaches the inclusion of an outer layer made of a blend including polyetheresteramide resin, a modified polypropylene resin, and a polyolefin homopolymer or copolymer resin matrix such as ethylene alpha olefin copolymer (para [0025] [0026] [0037]-[0038]), meeting the claimed material limitations of instant claims 6-7, 9 and 15. 
It would have been obvious to one of ordinary skill in the art to modify multilayer plastic film of Enzinger in view the teachings of Katsushi to include an outer layer of a blend including polyetheresteramide resin, a modified polypropylene resin, and a polyolefin homopolymer or copolymer resin matrix such as ethylene alpha olefin copolymer as taught by Katsushi, to provide a multilayer plastic film with improved forming properties, antistatic properties, and/or heat sealing properties as taught by Katsushi (para [0001]-[0002] [0008], [0025] [0026] [0037]-[0038] of Katsushi), which would have predictably arrived at a satisfactory film.  
The modified Enzinger as discussed above does not specifically teach a gusseted film formed in a gusseted tube. Rasmussen teaches a tubular bag and teaches method of making a gusseted tubular film/bag from a plastic film (col. 24, lines 18-55, col. 26, lines 19-44). 
It would have been obvious to one of ordinary skill in the art to modify Enzinger in view the teachings of Rasmussen, to make a gusseted tubular film from the multilayer plastic film of Enzinger depending on the intended applications of the film, which would have predictably arrived at a satisfactory film that is the same as instantly claimed, i.e., in claims 1 and 14. 
Claim 1 contains process limitations that the gusseted multilayer plastic film having gussets “formed in-line via a blown film tower” and “formed in a gusseted tube configuration when blown from a hot blown film line”. It is the examiner' s position that the recited process does not result in a patentably distinctive structural difference in the resultant gusseted multilayer plastic film. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113.  
Regarding claims 2-3, Enzinger teaches the thickness of its multilayer plastic film is about 4 to 100 microns (para [0059]), which range overlaps with the instantly claimed range of 50 to 200 microns of claim 2, and which range also overlaps with the instantly claimed range of 60 to 130 microns of claim 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/           Primary Examiner, Art Unit 1782